UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4960



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DONNIE WAYNE BOWMAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CR-04-38)


Submitted:   April 19, 2006                 Decided:   April 28, 2006


Before WILLIAMS and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellant Counsel, David R. Bungard, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.    Charles T.
Miller, Acting United States Attorney, Joshua C. Hanks, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Donnie   Wayne      Bowman     appeals     the    sixty-three-month

sentence imposed after a jury found him guilty of being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1)

(2000), and possessing a stolen firearm, in violation of 18 U.S.C.

§ 922(j) (2000).          Bowman challenges the reasonableness of his

sentence, contending that it is longer than necessary to comply

with the factors set forth in 18 U.S.C.A. § 3553(a)(2) (West 2000

& Supp. 2005). We find, however, that the district court sentenced

Bowman only after appropriately considering and examining the

sentencing guidelines and the § 3553(a) factors, as instructed by

United States v. Booker, 543 U.S. 220 (2005).                  The court sentenced

Bowman within the applicable advisory guideline range and well

below   the    ten-year       statutory    maximum     set   forth     in   18   U.S.C.

§   924(a)(2)    (2000).         We   cannot      conclude     that,    under     these

circumstances, Bowman’s sentence is unreasonable.                           See United

States v. Green, 436 F.3d 449, 457 (4th Cir. 2006) (finding that

sentence imposed within properly calculated advisory guidelines

range is presumptively reasonable); see also United States v.

Johnson,        F.3d      ,     , 2006 WL 893594, at *6 (4th Cir. Apr. 7,

2006)   (No.    05-4378)       (finding    that    district     court’s      “detailed

inquiry into the various circumstances bearing upon [defendant’s]

sentence”     satisfied       court’s     obligation    to    consider      §    3553(a)

factors).


                                          - 2 -
           Accordingly, we affirm the sentence.         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                AFFIRMED




                                  - 3 -